Citation Nr: 1507880	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a hearing loss disorder.  

3.  Entitlement to service connection for residuals of a head injury, claimed as brain damage and/or memory loss.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1981 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Honolulu, Hawaii.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the December 2012 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Such a hearing was scheduled for February 3, 2014.  Prior to that date, however, the Veteran contacted VA and requested his hearing be postponed due to recent medical treatment.  He also stated he required more time to prepare evidence in support of his claim, and requested a six-month extension for this purpose.  As the Veteran has shown good cause to reschedule his requested hearing, this claim is remanded to the RO to afford him a rescheduled videoconference hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing in proper docket order before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

